         Case 8:16-cv-01684-DKC Document 2 Filed 04/12/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                            :
UNITED STATES OF AMERICA
                                            :

        v.                                  :    Criminal No. DKC 10-0260
                                                 Civil Action No. DKC 16-1684
                                            :
THOMAS ANTHONY HUBBARD
                                            :

                             MEMORANDUM OPINION

        On May 17, 2010, Thomas Anthony Hubbard (“Mr. Hubbard” or

“Petitioner”)      was    charged     in    a     three-count         Indictment     with

attempted Hobbs Act robbery, in violation of 18 U.S.C. § 1951

(Count One); possession and brandishing of a firearm in furtherance

of a crime of violence, in violation of 18 U.S.C. § 924(c) (Count

Two);    and   possession    of   a    firearm      by    a    convicted       felon,    in

violation of 18 U.S.C. § 922(g) (Count Three).                        (ECF No. 1).      On

October 24, 2011, Mr. Hubbard pled guilty to Counts One and Two.

(ECF Nos. 27 & 28). The § 924(c) charge in Count Two was predicated

on attempted Hobbs Act robbery, as charged in Count One.                                Mr.

Hubbard was sentenced to a total of 295 months of imprisonment:

211     months’   imprisonment        as    to    Count        One    and    84   months’

imprisonment as to Count Two, to run consecutively.                         (ECF No. 38).

Count Three was dismissed on the motion of the government.

        Mr.    Hubbard,   through     the       Office    of    the    Federal     Public

Defender, filed a motion to vacate conviction on May 16, 2016 (ECF
         Case 8:16-cv-01684-DKC Document 2 Filed 04/12/21 Page 2 of 3



No. 46) and a corrected motion to vacate conviction on June 14,

2016.     (ECF No. 47).    Mr. Hubbard seeks vacatur of his § 924(c)

conviction.    Pursuant to 18 U.S.C. § 924(c), an additional term of

incarceration may be imposed upon “any person who, during and in

relation to any crime of violence . . . uses or carries a firearm,

or who, in furtherance of any such crime, possesses a firearm.”

The “crime of violence” underlying Mr. Thomas’ § 924(c) charge was

attempted Hobbes Act robbery.       Mr. Hubbard correctly argues in his

motion (ECF No. 46) and supplements (ECF Nos. 48, 491, 52, 53, 56,

57) that this offense no longer qualifies as a crime of violence

in light of the recent opinion of the United States Supreme Court

in United States v. Davis, 139 S. Ct. 2319 (2019), and the recent

opinion of the United States Court of Appeals for the Fourth

Circuit in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020).

The Fourth Circuit held squarely in Taylor that attempted Hobbs

Act robbery is no longer a “crime of violence” under 18 U.S.C. §

924(c).     As the government acknowledges,2 Taylor is controlling




     1 This supplement was also filed with a motion for leave to
supplement, which will be granted.

     2 Despite acknowledging that Taylor is controlling precedent,
the government nonetheless opposes granting relief in this case
because it does not concede that Taylor was decided correctly and
asserts that it is likely the Solicitor General’s Office will
petition for writ of certiorari challenging the decision. (ECF
No. 54, at 8).
                                         2
      Case 8:16-cv-01684-DKC Document 2 Filed 04/12/21 Page 3 of 3



precedent for this court.    Accordingly, Mr. Hubbard is entitled to

have his § 924(c) conviction vacated.

     The vacating of this conviction necessitates a resentencing

on the remaining count, in light of the government’s request.

Chambers   will   contact   counsel   to   schedule   the   hearing   and

submission of memoranda.


                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                      3
